        Case 8:18-cr-00157-TDC Document 350 Filed 12/09/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                                  DISTRICT OF MARYLAND


 UNITED STATES OF AMERICA

        v.
                                                              Criminal Action No. TDC-18-0157
 LEEELBAZ,

        Defendant.



                                                 ORDER

       Having reviewed the parties'          sentencing memoranda;     the Court reqmres additional

information in advance of the sentencing hearing on December 19, 2019. Accordingly, it is hereby

ORDERED that the parties shall meet and confer and submit a joint calculation of the loss amount

based on the following assumptions:

       1. The loss may be calculated from the Spot Option data using the overall net losses for

             all clients subject to the following criteria.

       2. The loss is limited to activities occurring on or after the date that Ms. Elbaz began

             employment at Yukom in May 2014.

       3. The loss includes activities involving both U.S. victims and foreign victims.

       4. The loss includes all activities of all retention agents of Yukom, Numaris, and

             Linkopia, whether or not specifically found at trial to be members of the conspiracy,

             but does not include the activities of other companies engaged in binary options fraud.
         Case 8:18-cr-00157-TDC Document 350 Filed 12/09/19 Page 2 of 2



       The calculation shall include summary charts and other relevant supporting documentation.

To the extent that the parties cannot agree on the calculation, the submission shall identify areas

of disagreement and provide each party's proposed calculation. The submission shall be due no

later than Thursday, December 12, 2019.




Date: December ',2019
                                                     THEODORE D. CHU
                                                     United States Distric.
